Name: Commission Regulation (EEC) No 960/89 of 13 April 1989 fixing the sluice-gate prices and levies for pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 4. 89 Official Journal of the European Communities No L 102/31 COMMISSION REGULATION (EEC) No 960/89 of 13 April 1989 fixing the sluice-gate prices and levies for pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas, when the levies applicable from 1 November, 1 February and 1 May are being fixed, trends in world market prices for feed grain should be taken into account only if at the same time a new sluice-gate price is being fixed ; Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Whereas, since a new sluice-gate price has not been fixed the levies must remain unchanged until 31 July 1989 ; Whereas, in the case of pigment products, in respect of which the rate of duty has been bound within GATT, the levies should be limited to the amounts resulting from that binding ; Having regard to Regulation (EEC) No 2759/75 of the Council of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regula ­ tion (EEC) No 3906/87 (2), and in particular Articles 8 and 12 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 616/86 of 28 February 1986 on the application of import levies on pigmeat products from Portugal (6) suspended the applica ­ tion of import levies on pigmeat products from Portugal owing to the minimal difference between the prices obtaining in the Community on the one hand and in Portugal on the other hand ; whereas the situation still pertains ; Whereas sluice-gate prices and levies for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2759/75, must be fixed in advance for each quarter in accordance with the methods of calculation laid down in Commis ­ sion Regulation (EEC) No 2170/88 of 20 July 1988 fixing the levies and sluice-gate prices on pigmeat (3) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Whereas, since sluice-gate prices and levies for pigmeat were last fixed by Commission Regulations (EEC) No 73/89 (4) for the period 1 February to 30 April 1989 , they must be fixed anew for the period 1 May to 31 July 1989 ; whereas such prices and levies should in principle be fixed by reference to feed grain prices for the period 1 November 1988 to 31 March 1989 : HAS ADOPTED THIS REGULATION : Whereas, when the sluice-gate price applicable from 1 November, 1 February and 1 May is being fixed, trends in world market prices for feed grain are to be taken into account only if the value of the quantity of feed grain required varies by at least a specified minimum in rela ­ tion to that used in calculating the sluice-gate price for the preceding quarter ; whereas this minimum was fixed by Council Regulation (EEC) No 2766/75 (*), as last amended by Regulation (EEC) No 3906/87, at 3 % ; Article 1 1 . For the period 1 May to 31 July 1989, the sluice-gate prices and the levies provided for in Articles 12 and 8 respectively of Regulation (EEC) No 2759/75 for the products specified in Article 1 (,1 ) of that Regulation shall be as shown in the Annex to Regulation (EEC) No 73/89. Whereas the value of the quantity of feed grain varies by less than 3 % from that used for the preceding quarter ; whereas prices for feed grain must therefore remain unchanged until 31 July 1989 ; 2. Provided that, in the case of products falling within CN code 0206 30 21 , 0206 30 31 , 0206 41 91 , 0206 49 91 , 1501 00 11 , 1601 00 10, 1602 10 00, 1602 20 90 or (') OJ No L 282,-1 . 11 - 1975, p. 1 . (j OJ No L 370, 30. 12. 1987, p. 11 . (3) OJ No L 190, 21 . 7. 1988, p. 32. 0 OJ No L 11 , 14. 1 . 1989, p. 16. Ã 5) OJ No L 282, 1 . 11 . 1975, p. 25. ( «) OJ No L 58, 1 . 3 . 1986, p. 45 . No L 102/32 Official Journal of the European Communities 14. 4. 89 1602 90 10, in respect of which the rate of duty has been bound within GATT, the levy shall not exceed the amount resulting from that binding. 3. For imports from Portugal of products specified in paragraph 1 and in free circulation in that Member State, application of the levies specified in paragraphs 1 and 2 shall be suspended. Article 2 This Regulation shall enter into force on 1 May 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 April 1989 . For the Commission Ray MAC SHARRY Member of the Commission